Title: To George Washington from Brigadier General Anthony Wayne, 2 September 1777
From: Wayne, Anthony
To: Washington, George

 

Sir
Camp near Wilmington [Del.] 2nd Septr 1777

I took the liberty some days since to Suggest the Selecting 2′500 or 3′000 of our best Armed and most Disciplined Troops (exclusive of the Reserve) who should hold themselves in Readiness on the Approach of the Enemy to make a Regular and Vigorous Assault on their Right or Left flank—or such part of their Army as should then be thought most expedient—and not wait the Attack from them.
This Sir I am well Convinced would Surprize them much—from a persuasion that you dare not leave your Works—it would totally stop the Other part from Advancing—and should the Attack be fortunate—which I have not the least doubt of—the Enemy would have no Other Alternitive than to Retreat—for they dare not hazard any new Manoeuvre in the face of your Army which would be cool & ready to take every Advantage of either their Confusion, Disorder or Retreat—& from which the best and greatest Consequences might be Derived.
this Sir is no new Idea—it has been Often practiced with Success (among many Others) by Caesar at Amiens when beseiged by the Gauls, who Carried part of the Retrenchments and were rendering themselves Masters of the parapet when he Sallied out with his Cohorts—threw them into the utmost Consternation & Obtained an easy Victory.
he practiced the same Manoeuvre at Alesia against the same people. Success Justified the Measure—they were struck with a terror & Surprize, which Marshal Saxe Justly Observes “proceeds from that Consternation which is the Unavoidable effect of Sudden and unexpected Events.”
this is a General rule in war; that the Irresistible Impulse of the Human Heart, which is governed by mere momentary Caprice and Opinion, Determines the fates of the day in all Actions; & as Similar Causes Generally produce Similar Effects—I could wish to see it practiced (not only on this Occasion) but to carry it still further—and make the Assault on the Enemy without Risq[u]ing too much.
the Spirit and Numbers of your Regular Troops aided by the Crowds of Militia now Drawing to your Camp, Renders Success probable, & will at all events be Sufficient to guard against any bad Consequences in case of a Military Check, by throwing themselves into the Works and Strong Ground in your Rear.
I own Sir that I dread the Re-embarquing of the Enemy much more than any Consequence attending an Attack upon them—for should they take Shiping again and proceed to some Other Quarter without Attempting anything this way—you will Suffer more in the march after

them than you would probably do in a Severe Action—besides the Certain loss of the present Militia.
Should I be happy enough to meet your Excellency in Opinion—I wish to be of the number Assigned for this buisness—on the Contrary I know you have goodness enough to excuse a freedom—which proceeds from a Desire to render every Service in the power of your Excellency’s most Obt and very Humle Sert

Anty Wayne


N.B. upon mature Consideration I believe it will not Answer to Annex the Militia to our Brigades—I wish it may not take place.

